PER CURIAM.
The only question for our consideration in this case is whether the evidence was sufficient on which to predicate a decree for absolute divorce.
Appellant was sued for divorce and charged with adultery. Judge Bailey, who heard the case in the court below, decided the evidence was sufficient to establish the commission of the adultery. Hq saw the witnesses, and had full opportunity to observe their demeanor and judge of their veracity. Ordinarily this is enough, unless it appears that the judgment of the trial court is dearly wrong. Notwithstanding the rule, we have been at pains to weigh the evidence. If that on behalf of the plaintiff he taken as ti*ue, it may be coneeded that enough was proved to justify the decree. A careful consideration of it leaves much to be desired, hut, in the circumstances, we cannot, we think, invade the province of the trial judge and substitute our own opinion for his.
Affirmed.